258 S.W.3d 839 (2008)
S.D. INVESTMENTS, INC., Respondent,
v.
Verlin BOES d/b/a Motor Bank, Verlin J. Boes & Associates, Inc., and Motor Banc, L.L.C., Appellants.
No. WD 68338.
Missouri Court of Appeals, Western District.
May 20, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.
Application for Transfer Denied August 26, 2008.
Dennis Owens, Kansas City, MO, for appellant.
Kelly C. Tobin, Kansas City, MO, for respondent.
Before Div IV: HOWARD, C.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
In Appellants' third appeal concerning their obligations as landlord under an option to purchase in a lease agreement with Respondent (the tenant), judgment in favor of the tenant is affirmed. This appeal is taken from the grant of summary judgment for Respondent in an action for ejectment. Appellants bring two points on appeal. In the first point, Appellant Verlin Boes argues that the court erred in finding him personally liable because the actions alleged were those of limited liability business entities and Respondent did not plead or prove the elements necessary to pierce the veil of such entities. In the second *840 point, Appellants Verlin Boes and Verlin J. Boes & Associates, Inc. assert that the court erred in granting judgment against them in that Respondent failed to plead or prove that either of them was in possession of the property at issue for purposes of ejectment. On review of the record, this court determines that both points are without merit. A memorandum explaining the reasoning used by this court has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).